Citation Nr: 0914561	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for myopathy, including 
as secondary to Agent Orange exposure.

3.  Entitlement to service connection for sensory peripheral 
neuropathy, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Lincoln, Nebraska.  

This case was previously before the Board in October 2007 
when it was remanded for additional development and due 
process consideration.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Diabetes mellitus was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating diabetes mellitus to the Veteran's service in the 
military.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran's myopathy, initially demonstrated 
years after service, is causally or etiologically related to 
his service in the military.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran's sensory peripheral neuropathy, 
initially demonstrated years after service, is causally or 
etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, claimed as due to Agent Orange 
exposure, was not incurred in, or aggravated by, active 
service, nor may such be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

2.  Myopathy, claimed as due to Agent Orange exposure, was 
not incurred in, or aggravated by, active service, nor may 
such be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

3.  Sensory peripheral neuropathy, claimed as due to Agent 
Orange exposure, was not incurred in, or aggravated by, 
active service, nor may such be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in March 2005 and 
October 2008, from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters informed the appellant of what 
evidence was required to substantiate his claims for service 
connection.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the October 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no prejudice with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for diabetes mellitus, 
myopathy, and sensory peripheral neuropathy, including as due 
to Agent Orange exposure.  38 C.F.R. § 3.102.  

Although the Board acknowledges that the Veteran was treated 
for complaints of kidney pain in June and September 1969, 
there is no medical evidence of record indicating the 
Veteran's diabetes mellitus was incurred during or as a 
result of his military service.  The Board notes that the 
Veteran did not make any complaints related to his diabetes 
mellitus during service or at his discharge examination in 
November 1969.  The report of his November 1969 separation 
examination indicates that the Veteran had a normal clinical 
evaluation of the endocrine system, musculoskeletal system, 
neurological system, and genito-urinary system.  A urinalysis 
was negative for "sugar."  This is probatively significant 
and given a lot of weight and credibility because this was at 
a time contemporaneous to the alleged incident in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems at 
his discharge from service, as he is now alleging, then he 
would have at least mentioned this during his military 
separation examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the Veteran was first 
diagnosed with diabetes mellitus in 2000, many years after 
his discharge from service; his myopathy and sensory 
peripheral neuropathy were diagnosed even later.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

While the Board acknowledges that the Veteran was diagnosed 
with diabetes mellitus, myopathy, and sensory peripheral 
neuropathy, there is no evidence that he was exposed to Agent 
Orange during his military service - as he alleges.  Thus, 
he is not entitled to presumptive service connection in 
accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Moreover, there is no medical 
nexus evidence of record otherwise linking his diabetes 
mellitus, myopathy, and sensory peripheral neuropathy to his 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  See, too, Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

In particular, the Board notes that the Veteran did not have 
service in Vietnam, and thus he is not presumed to have been 
exposed to Agent Orange.  The Board also notes that, although 
the Veteran contends that he was exposed to Agent Orange 
while stationed at Fort Howard during his military service, 
he has not provided any additional evidence confirming such 
exposure.  The Veteran's service records confirm that the 
Veteran had a period of temporary duty at Fort Howard; 
however, in a response from USASCRUR, dated in June 2008, it 
was indicated that a search of military records does not show 
that herbicides were used or tested at Fort Howard or in the 
Panama Canal Zone.  Thus, his alleged exposure to Agent 
Orange remains unsubstantiated.  As a result, the December 
2004 favorable opinion of W. M. S., M.D. is predicated on an 
event, Agent Orange exposure, which has not been 
substantiated, and it is an insufficient basis to grant 
service connection.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).   See also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  

The Board also acknowledges that the Veteran submitted a 
statement from his wife, a Licensed Practical Nurse, wherein 
she asserted that the Veteran's diabetes mellitus, myopathy, 
and sensory peripheral neuropathy are related to Agent Orange 
exposure during his military service.  Nevertheless, while 
the Board does not dispute her statement, little probative 
weight can be assigned to such a statement, in light of the 
absence of any corroborating evidence supporting the 
assertions, such as evidence of Agent Orange use in the areas 
in which the Veteran served, or related complaints during his 
service.   Competency of evidence must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  As such, in the absence of any 
evidence to the contrary, the Board concludes that the 
contemporaneous evidence of record fails to show that the 
Veteran's currently diagnosed diabetes mellitus, myopathy, 
and sensory peripheral neuropathy were incurred during his 
active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  

In conclusion, although the Veteran asserts that his current 
diabetes mellitus, myopathy, and sensory peripheral 
neuropathy are related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the Veteran's statements in 
support of his claims.  Accordingly, the Board finds that the 
preponderance of the evidence of record fails to establish 
that the Veteran's current diabetes mellitus, myopathy and 
sensory peripheral neuropathy are related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2006), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for service connection for diabetes 
mellitus, myopathy, and sensory peripheral neuropathy.

ORDER

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure, is denied.

Entitlement to service connection for myopathy, including as 
due to Agent Orange exposure, is denied.

Entitlement to service connection for sensory peripheral 
neuropathy, including as due to Agent Orange exposure, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of 0s' Appeals


 Department of Veterans Affairs


